     Case 2:20-cv-02383-MCE-AC Document 3 Filed 12/04/20 Page 1 of 2


 1   GARRETT L. SEUELL, S.B. No. 323175
       Email: Gseuell@akk-law.com
 2   DERICK E. KONZ, ESQ., SB No. 286902
 3     Email: dkonz@akk-law.com
     BRUCE A. KILDAY, ESQ., SB No. 066415
 4     Email: bkilday@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 5   Attorneys at Law
 6   601 University Avenue, Suite 150
     Sacramento, CA 95825
 7   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 8
     Attorneys for Defendants CITY AND COUNTY OF WEST SACRAMENTO, N. OGDEN,
 9
     FORTIER, MAHAFFEY, and A. SCHEIBER.
10
11                                 UNITED STATES DISTRICT COURT
12                                EASTERN DISTRICT OF CALIFORNIA
13
     ROBBIE D. WHITE,                                 ) Case No.: 2:20-at-01183
14                                                    )
15                                   Plaintiff,       ) PROOF OF SERVICE OF INITIAL
                                                      ) PRETRIAL SCHEDULING ORDER
16                           vs.                      )
                                                      )
17   CITY AND COUNTY OF WEST                          )
18   SACRAMENTO, a local public entity;               )
                                                      )
19   N. Ogden Star No. 116, individually, and, in )
     his official capacity as a West Sacramento       )
20
     Police Department Officer;                       )
21                                                    )
     Fortier, individually, and, in his official      )
22   capacity as a West Sacramento Police             )
     Department Officer;                              )
23
                                                      )
24   Mahaffey, individually, and, in his official     )
     capacity as a West Sacramento Police             )
25   Department Officer;                              )
                                                      )
26
     A. Schreiber Star No. 143, individually, and, in )
27   his official capacity as a West Sacramento       )
     Police Department Officer; and Does 1-100., )
28                                                    )
                                     Defendants.      )

                                                  -1-
                         PROOF OF SERVICE OF INITIAL PRETRIAL SCHEDULING ORDER
     Case 2:20-cv-02383-MCE-AC Document 3 Filed 12/04/20 Page 2 of 2


 1   CASE NAME:             White v. Ogden, et al.
     COURT:                 Sacramento County Superior Court
 2   CASE NO.               34-2020-00281611
 3                                        PROOF OF SERVICE
 4          I am a citizen of the United States, employed in the County of Sacramento, State of
     California. My business address is 601 University Avenue, Suite 150, Sacramento, California
 5   95825. I am over the age of 18 years and not a party to the above-entitled action.
 6         On December 4, 2020, I served the parties in this action listed below the following
     document(s) described as:
 7
           • INITIAL PRETRIAL SCHEDULING ORDER
 8
     The above-named document(s) were served by the following means (specify):
 9
10           BY ELECTRONIC SERVICE (to individual persons) - By electronically transmitting the
     document(s) listed above to the email address(es) of the person(s) set forth below, based on court
11   order or agreement of the parties to accept service via electronic transmission. The email address
     I used to transmit these documents is mfitzpatrick@akk-law.com on this date. I did not receive,
12   within a reasonable time after the transmission, any electronic message or other indication that the
13   transmission was unsuccessful. (CRC 2.260 or Fed.R.Civ.P.5(b)(E); Civ. Proc. section 1010.6.)

14                                            SERVICE LIST
15     Attorneys for Plaintiff:
16     Richard L. Richardson
       Siegel & Richardson LLP
17     436 14th Street, Suite 1060
       Oakland, CA 94612
18     richard@rrichardsonlaw.com
19
            (Federal) I declare that I am employed in the office of a member of the bar of this Court at
20   whose direction the service was made . I declare under penalty of perjury under the laws of the
     United States of America that the above is true and correct.
21
22          Executed on December 4, 2020 at Sacramento, California.

23                                                          /s/ Melanie Fitzpatrick
                                                                    MELANIE FITZPATRICK
24
25
26
27
28



                                                      -2-
                        PROOF OF SERVICE OF INITIAL PRETRIAL SCHEDULING ORDER
